DETAILED ACTION
This action is in response to Application No. 17/267,547 originally filed 02/10/2021. The amendment presented on 12/15/2021, which provides amendments to claims 1, 3, and 14 and cancels claim 2 is hereby acknowledged. Currently Claims 1 and 3-19 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Objections
The claims were previously objected to for minor informalities. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this objection and consequently the previous objection is now hereby withdrawn.
Previous Claim Rejections - 35 USC § 112 2nd Paragraph
The claims were previously rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

Authorization for this examiner’s amendment was given in an interview with Zhuo Xu (Reg. 62,987) on 01/10/2022.

The application has been amended as follows: 

Please amend claim 14 to correct the dependency as follows:

14. (Currently Amended) A display substrate, comprising a first pixel circuit and a second pixel circuit, wherein the second pixel circuit is in a row next to a row in which the first pixel circuit is, each of the first and second pixel circuits is the pixel circuit of claim 1[[2]], a to-be-charged pixel circuit coupled to a first signal output terminal of the first pixel circuit is the second pixel circuit, and a second control signal line to which the reset sub-circuit of the first pixel circuit is coupled is a gate line to which the second pixel circuit is coupled.

Allowable Subject Matter
Claim 1 is allowed.
	Further depending claims 3-19 are allowable based on their dependence form and allowable base claim.

The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record, namely Bae U.S. Patent Application Publication No. 2015/0170576 A1, or any other art of record, does not either alone or in combination teach the recited features of the independent claim of “a pixel driving circuit, coupled to a gate line and a data line, and configured to generate a driving current based on a data signal provided by the data line in response to a gate driving signal provided by the gate line and output the driving current through a current output terminal of the pixel driving circuit; and a shunt circuit, coupled to the gate line and a first control signal line, and configured to control connection/disconnection between a first signal input terminal and a first signal output terminal of the shunt circuit in response to the gate driving signal provided by the gate line and a first control signal provided by the first control signal line, wherein the current output terminal of the pixel driving circuit is coupled to a first terminal of a light emitting device and the first signal input terminal of the shunt circuit, and the first signal output terminal of the shunt circuit is coupled to a to-be-charged pixel circuit, wherein the shunt circuit comprises: a first write sub-circuit, an output sub-circuit and a reset sub-circuit, the first write sub-circuit, the output sub-circuit and the reset sub-circuit are coupled to a pre-charging control node; the first write sub-circuit is coupled to the gate line and the first control signal line, and configured to control writing of the first control signal provided by the first control signal line to the pre-charging control node in response to the gate driving signal provided by the gate line; the output sub-circuit is coupled to the first signal input terminal and the first signal output terminal, and configured to control the connection/disconnection between the first signal input terminal and the first signal output terminal in response to an electrical signal at the pre-charging control node; and the reset sub-circuit is coupled to a first power supply terminal and a second control signal line, and configured to control writing of a first voltage in an inactive level state, provided by the first power supply terminal, to the pre-charging control node in response to a second control signal provided by the second control signal line.”. It is therefore respectfully submitted the claims are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626